             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :     1:13-cr-28
                                          :
          v.                              :     Hon. John E. Jones III
                                          :
MAURICE LEBRON DAVIS,                     :
a/k/a MAURICE PRINGLE                     :
                                          :
                Defendant.                :

                                  ORDER

                               April 12, 2019

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

    1. Defendant Maurice Lebron Davis’s Motion under 28 U.S.C. § 2255 to
       Vacate, Set Aside, or Correct Sentence by Person in Federal Custody
       (Doc. 121) is DENIED.

    2. Pursuant to 28 U.S.C. § 2253, no certificate of appealability is issued
       because the Defendant has not made a substantial showing of the denial
       of a constitutional right.

    3. The Clerk of Court shall CLOSE the file on this matter.

    4. The Clerk of Court shall also CLOSE the companion civil file in this
       matter at Docket No. 1:18-cv-444.



                                          s/ John E. Jones III
                                          John E. Jones III
                                          United States District Judge
